Citation Nr: 9933437	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  97-25 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for acute 
renal failure, claimed to have resulted from treatment at a 
VA medical facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel




INTRODUCTION

The veteran had active military service from September 1954 
to September 1956.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from an April 1996 rating decision, 
in which the RO denied the veteran's claim for benefits under 
38 U.S.C.A. § 1151 for acute renal failure, claimed to have 
resulted from treatment at a VA medical facility.  The 
veteran filed an NOD in May 1996, and an SOC was issued by 
the RO in July 1996.  In January 1997, the veteran filed a 
substantive appeal.  A supplemental statement of the case 
(SSOC) was issued in May 1999.  

The Board additionally notes that the veteran also filed a 
claim for benefits under 38 U.S.C.A. § 1151 for polymyositis, 
a heart disorder, and a lung disorder, all claimed to have 
resulted from treatment at a VA medical facility.  In an 
October 1996 rating decision, the RO denied the veteran's 
claim.  In January 1997, the veteran filed an NOD with 
respect to the issue of a lung disorder, characterized by the 
RO as pneumonitis resulting in pulmonary fibrosis.  In March 
1997, the RO issued an SOC.  The veteran did not file a 
substantive appeal thereby placing the issue in appellate 
status, and thus the issue is not before us at this time.  



FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. The veteran was noted as having been prescribed 
Methotrexate for treatment of his polymyositis, to which 
he suffered an allergic reaction.  

3. In March 1995, the veteran was treated for acute renal 
failure superimposed upon his previously diagnosed chronic 
renal failure.  

4. There is no medical evidence reflecting a worsening of the 
veteran's chronic renal disease as a result of his episode 
of acute renal failure.  

5. The claim for benefits under the provisions of 38 U.S.C.A. 
§ 1151 for acute renal failure is not plausible under the 
law, as there is no competent medical evidence that any 
claimed additional disability resulted from VA 
hospitalization, or VA medical or surgical treatment.


CONCLUSION OF LAW

The claim for benefits for acute renal failure, under the 
provisions of 38 U.S.C.A. § 1151, is not well grounded.  
38 U.S.C.A. §§ 1151, 5107(a) (West 1991); 38 C.F.R. § 3.358 
(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

In reviewing the veteran's claims file, we note with respect 
to his medical history that, in February 1992, upon VA 
examination, he was diagnosed with chronic renal disease, 
manifested by bilateral urethral obstruction due to 
retroperitoneal fibrosis.  In April 1993, also on VA 
examination, the veteran was noted to be suffering from mild 
chronic renal insufficiency which had slightly worsened over 
the previous year, although it had been fairly stable over 
the past five years.  Following a clinical evaluation, the 
examiner's diagnosis was chronic renal insufficiency, 
gonococcal urethritis, intermittent albuminemia, and 
retroperitoneal fibrosis with chronic stents.  

A subsequent VA examination report, dated in September 1995, 
noted that the veteran had been treated in March 1995 for 
acute renal failure superimposed upon chronic renal failure 
at the VA Medical Center (VAMC) in White River Junction.  The 
acute renal failure, the examiner reported, had apparently 
been felt to be secondary to Methotrexate, which the veteran 
had been taking for treatment of his polymyositis.  The 
veteran was noted to have been transferred from the White 
River Junction VAMC to Dartmouth-Hitchcock Medical Center for 
hemodialysis for several days, and then back to the VAMC for 
intermittent hemodialysis for several weeks.  The examiner 
noted that renal function subsequently improved and 
hemodialysis was discontinued, but he remained hospitalized 
until June 1995.  

With respect to benefits under 38 U.S.C.A. § 1151 for acute 
renal failure, claimed to have resulted from treatment at a 
VA medical facility, the veteran filed his claim in February 
1996.  In a statement in support of his claim, he reported 
that, during a period of hospitalization at the VAMC in White 
River Junction, he had been diagnosed with polymyositis and 
prescribed Methotrexate.  The veteran indicated that he later 
developed complications from taking Methotrexate, which 
included fluid build-up in his lungs.  He further asserted 
that he had subsequently undergone hemodialysis at Dartmouth-
Hitchcock Medical Center for several weeks, and was 
completely debilitated and confined to bed for three months.  
He contended that, because of the renal failure due to his 
taking of Methotrexate, he developed fibroids in his lungs 
and also compromised his immune system.  Furthermore, he 
reported losing muscle strength and developing breathing 
problems.  He also noted that he had suffered a heart attack 
in November 1995.  

In March 1996, the RO received VAMC White River Junction 
treatment records, dated from October 1995 to February 1996.  
A discharge summary, dated from October to November 1995, 
noted an admitting diagnosis of retroperitoneal fibrosis 
causing bilateral ureteral strictures.  During his hospital 
stay, the veteran underwent a replacement of a right-sided 
ureteral stent and a left-sided nephrostomy tube.  The 
summary also noted that he was seen by an internal medicine 
consultant, who felt he was doing well.  Furthermore, on 
admittance, the veteran's creatinine level was noted as 3.9, 
and on day three it was noted as 4.6.  A November 1995 
discharge summary noted diagnoses to include chronic renal 
insufficiency, with an episode of acute renal failure 
requiring dialysis at Dartmouth-Hitchcock Medical Center in 
March of 1995; idiopathic retroperitoneal fibrosis diagnosed 
in 1991, with a history of proteinuria in the 1950's; 
question of interstitial nephritis in 1960; poor function of 
the left kidney status post percutaneous nephrostomy in July 
1992; status post bilateral ureteral lysis; and history of 
polymyositis diagnosed by EMG and muscle biopsy, with 
Methotrexate and Prednisone use, the Methotrexate 
discontinued after an episode of interstitial pneumonitis and 
neutropenia.  An additional discharge summary, dated in 
February 1996, reflected a diagnosis of ureteral stent change 
surgery.  

In April 1996, the RO received a VAMC White River Junction 
discharge summary, dated in March 1995.  The summary noted 
that the veteran had been admitted complaining of shortness 
of breath, and there was patchy infiltrate on chest X-ray, in 
addition to neutropenia.  Discharge diagnoses included 
chronic renal insufficiency, with the veteran's creatinine 
level at 4.1 on admission and a subsequent increase in BUN 
(blood urea nitrogen) and creatinine up to 131 and 6.1, 
respectively.  An ultrasound revealed chronically small left 
and right kidneys, with no evidence of hydronephrosis.  A 
right ureteral stent was put in place to ensure drainage of 
the right kidney.  The veteran's respiratory distress was 
thought to be due to Methotrexate induced pneumonitis, and he 
was treated with high dose steroids.  He was noted as being 
transferred to the Dartmouth-Hitchcock Medical Center, to 
undergo evaluation for dialysis.  

In August 1996, a VA examiner offered a medical opinion 
regarding the veteran's condition, as to whether the veteran 
had suffered any additional disability due to the taking of 
Methotrexate.  The examiner reported that the veteran's 
muscle disorder, polymyositis, had not been made worse, but 
had improved with Methotrexate, which was given to improve 
this condition.  The veteran's heart disorder was reported as 
not related to Methotrexate therapy.  Finally, the veteran's 
lung disability, which included chronic obstructive pulmonary 
disease as well as pulmonary fibrosis, was not felt to be 
secondary to Methotrexate.  The examiner reported, in 
addition, that Methotrexate was known to possibly worsen 
chronic renal failure, and that the veteran did undergo an 
episode of acute renal failure superimposed on chronic renal 
failure after Methotrexate was begun.  

In October 1996, the RO received a VAMC White River Junction 
discharge summary, dated in September 1996.  In particular, 
the summary noted a change of the veteran's left nephrostomy 
tube and right ureteral stent.

In January 1997, the veteran submitted a statement to the RO 
in which he reiterated his contentions regarding his 
condition and the taking of Methotrexate.  He reported that, 
following the taking of Methotrexate, he had developed acute 
renal failure requiring a st[e]nt in his kidney.  He 
contended that he also developed pneumonitis, which resulted 
in pulmonary fibrosis and reduced his mobility and left him 
oxygen-dependent and wheelchair bound.  In addition to his 
statement, the veteran also submitted information regarding 
Methotrexate and its effects from "AHFS Drug Information 
95".  The information from this source noted that adverse 
pulmonary effects, including pneumonitis and pulmonary 
fibrosis, appeared to occur as a result of any dosage of 
Methotrexate.  In addition, it was noted that severe 
nephropathy, manifested by azotemia, hematuria, and renal 
failure, could occur in patients receiving Methotrexate.  It 
also noted that, in patients with renal impairment, 
Methotrexate accumulation and increased toxicity or 
additional renal damage could occur.  

Thereafter, in February 1997, the RO received a VAMC White 
River Junction discharge summary, dated in January 1997.  The 
summary noted that the veteran had had a right ureteral stent 
changed.  

In April 1997, the RO received treatment records, laboratory 
reports, and reports of chest X-rays, dated in March 1995 and 
March 1997, from the Dartmouth-Hitchcock Medical Center.  
Treatment records from March 1995, in particular, reflected 
the veteran as having been admitted to Dartmouth-Hitchcock 
suffering from respiratory distress and renal insufficiency.  
An intensive care record, dated on March 28, 1995, and March 
29, 1995, noted the veteran's creatinine level to have been 
3.9 on admission, to have worsened to 5.9, and then later to 
have improved to 4.8.  Furthermore, the veteran's BUN and 
creatinine levels were noted to be slightly improved 
following dialysis.  

The records from March 1997 reflected diagnoses to include 
retroperitoneal fibrosis, chronic obstructive pulmonary 
disease (COPD), pneumonitis possibly secondary to 
Methotrexate, polymyositis, and chronic renal failure.  A 
consultation report, dated in March 10, 1997, noted that the 
veteran's VAMC White River Junction hospital course was 
notable for initial improvement in strength and a worsening 
in renal function, with creatinine levels increasing from 4.4 
to 5.9.  The report's impression indicated that the veteran 
had suffered from hypersensitivity pneumonitis after 
receiving Methotrexate.  The veteran was also noted to suffer 
from inclusion body myositis.  Methotrexate was reported not 
to be an additional treatment option.  On March 11, 1997, a 
rheumatology report noted the veteran as suffering from 
retroperitoneal fibrosis and idiopathic inflammatory 
myopathy.  His muscle disease was reported as apparently 
progressive.  A renal examination, also dated March 11, 1997, 
noted BUN findings of 133, 95, and 120, with creatinine 
levels reported as 4.4, 2.6, and 4.7.  The examiner, in his 
assessment, reported that there was no acute indication for 
dialysis.  

II.  Analysis

The statutory criteria applicable to this case appear at 
38 U.S.C.A. § 1151 (West 1991), which provides that, if a 
veteran suffers an injury or an aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See 38 C.F.R. 
§ 3.358(a), 38 C.F.R. § 3.800(a) (1999).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims (formerly known as the United States Court of 
Veterans Appeals) in the case of Gardner v. Derwinski, 
1 Vet.App. 584 (1991).  That decision was affirmed by both 
the United States Court of Appeals for the Federal Circuit, 
in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1998).  

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 1997); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

As noted above, the veteran's claim for benefits under 
section 1151 for acute renal failure was filed in February 
1996.  Therefore, under the statute and the opinion of the 
General Counsel cited above, this claim has been adjudicated 
by the RO, and is being reviewed by the Board, under the 
version of 38 U.S.C.A. § 1151 extant before the enactment of 
the statutory amendment, as interpreted in the Gardner 
decisions, supra, and under the interim rule issued by the 
Secretary on March 16, 1995, and adopted as a final 
regulation on May 23, 1996.  Thus, neither VA fault nor an 
event not reasonably foreseeable would be required for this 
claim to be granted.

However, a claimant seeking benefits under any law 
administered by the Secretary of Veterans Affairs has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  If the claim is well grounded, the Secretary is 
obligated to assist a claimant in developing evidence 
pertaining to the claim.  38 U.S.C.A. § 5107(a).  If the 
claim is not well grounded, there is no duty to assist.  Epps 
v. Brown, 9 Vet.App. 341 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  Thus, the threshold question for any 
claim, including one filed under the provisions of 
38 U.S.C.A. § 1151, is whether the claimant has presented a 
well-grounded claim.  See Elkins v. West, 12 Vet.App. 209, 
213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.  See also Morton v. West, 12 
Vet.App. 477, 480 (1999) (noting that the Federal Circuit, in 
Epps v. Gober, supra, "rejected the appellant's argument 
that the Secretary's duty to assist is not conditional upon 
the submission of a well-grounded claim").

A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Murphy, supra.  To present a well 
grounded claim, the claimant must provide evidence; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 
Vet.App. 609 (1992).  The evidence the claimant must provide 
must be sufficient to justify a belief by a fair and 
impartial individual that the claim is plausible.  Lathan v. 
Brown, 7 Vet.App. 359 (1995).  Where the determinative issue 
is factual in nature, competent lay evidence may suffice.  
Gregory v. Brown, 8 Vet.App. 563 (1996).  Where the 
determinative issue involves medical etiology or diagnosis, 
medical evidence is required.  Lathan, supra.

The Court of Appeals for Veterans Claims has recently held 
that the requirements for a well-grounded claim under section 
1151 are, paralleling those generally set forth for 
establishing other service-connection claims, as follows:  
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of 
incurrence or aggravation of a disease or injury as the 
result of hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and 
(3) medical evidence of a nexus (i.e., a link or a 
connection) between that asserted injury or disease and the 
current disability.  In addition, the Court has determined 
that an appellant's claim would also generally be well 
grounded, with respect to the continuity-of-symptomatology 
analysis under 38 C.F.R. § 3.303(b), if he or she submitted 
evidence of each of the following:  (a) evidence that a 
condition was "noted" during his/her VA hospitalization or 
treatment; (b) evidence showing continuity of symptomatology 
following such hospitalization or treatment; and
(c) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-
hospitalization/treatment symptomatology.  See Jones v. West, 
12 Vet.App. 460, 464 (1999).

Therefore, a claim for benefits under the provisions of 
38 U.S.C.A. § 1151 must be supported by medical evidence of 
additional disability that resulted from VA hospitalization, 
or medical or surgical treatment.  See Boeck v. Brown, 
6 Vet.App. 14, 16-17 (1993), and Ross v. Derwinski, 3 
Vet.App. 141, 144 (1992), holding that a veteran must submit 
evidence sufficient to well ground a claim for benefits under 
38 U.S.C.A. § 1151.  See also Jimison v. West, ___ Vet.App. 
___, No. 98-551, slip op. at 3 (Oct. 1, 1999).  

The veteran has contended that, as a result of his being 
prescribed Methotrexate, he suffered acute renal failure.  
Upon review of the evidence of record, the Board finds that 
the veteran has not submitted a well-grounded claim for 
benefits under 38 U.S.C.A. § 1151, for acute renal failure.  

With respect to the veteran's claim, we note that no medical 
evidence has been submitted by the veteran, nor do VA or 
Dartmouth-Hitchcock Hospital treatment records reflect, that 
an episode of acute renal failure resulted in any additional 
disability.  We are cognizant that a VA examiner in August 
1996 reported that Methotrexate could worsen chronic renal 
failure, and that the veteran had undergone an episode of 
acute renal failure superimposed on chronic renal failure 
after he had begun treatment with Methotrexate.  Furthermore, 
portions of the "AHFS Drug Information 95" excerpt, 
submitted by the veteran, indicated that severe nephropathy 
manifested by azotemia, hematuria, and renal failure could 
occur in patients receiving Methotrexate.  Also, in patients 
with renal impairment, Methotrexate accumulation and 
increased toxicity or additional renal damage could occur.  

With this information in mind, however, we are aware that the 
evidence of record does not reflect any medical opinion which 
indicates that the veteran suffered additional renal 
impairment, above his already existing chronic renal failure, 
as a result of Methotrexate.  Treatment records following the 
veteran's acute renal failure do not note any additional 
renal damage, nor has the veteran submitted evidence of any 
such additional damage to his renal system.  

Although the law applicable to this case, as discussed above, 
exempts the veteran from a requirement to establish 
negligence or other wrongdoing on the part of VA, the law 
does require proof of both additional disability and 
causation; in other words, any claimed additional disability 
must be shown, by medical evidence, to have resulted from, 
and not merely to have been coincidental with, the VA 
hospitalization or medical or surgical treatment.  As noted 
above, the evidence of record indicates that the veteran, at 
the time of his acute renal failure, was already suffering 
from chronic renal failure, and there is no medical evidence 
of record that the veteran continues to suffer from acute 
renal failure, or that he suffered any additional renal 
impairment or damage beyond his currently diagnosed chronic 
renal failure.  Thus, under the law, with respect to the 
requirement that the veteran must provide medical evidence, 
at the threshold of his claim, of additional disability and a 
nexus between the claimed disability and the VA medical care 
to well ground the claim, he has not done so.

Therefore, the only evidence supporting the veteran's 
assertion that he sustained additional disability as a result 
of his acute renal failure from VA hospitalization or medical 
or surgical treatment consists of his own statements to that 
effect.  However, neither the veteran, nor his 
representative, is shown to possess the technical competence 
to establish such a relationship.  As discussed above, a 
claim based upon an assertion as to cause-and-effect relating 
to a particular disability requires competent medical 
evidence in order to be well grounded.  The Court has 
reiterated this requirement many times.  See, e.g., Voerth v. 
West, ___Vet.App.___, No. 95-904, slip op. at 4 (Oct. 15, 
1999) ("Unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, cannot form the basis 
of a
well-grounded claim."); Bostain v. West, 11 Vet.App. 124, 
127 (1998) ("lay testimony . . . is not competent to 
establish, and therefore not probative of, a medical 
nexus"); Routen v. Brown, 10 Vet.App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  See also Espiritu v. Derwinski, 
2 Vet.App. 492 (1992); Moray v. Brown, 5 Vet.App. 211 (1993); 
Grottveit v. Brown, 5 Vet.App. 91 (1993).

Moreover, as sympathetic as we might be toward a veteran's 
condition, the Board is not permitted to reach medical 
determinations without considering independent medical 
evidence to support our findings, and must cite to competent 
evidence of record to support our conclusions.  See Rucker v. 
Brown, 10 Vet.App. 67, 74 (1997), citing Colvin v. Derwinski, 
1 Vet.App. 171 (1991), and Hatlestad v. Derwinski, 3 Vet.App. 
213 (1992).  Having reviewed the medical records in this 
case, we can find none supporting the veteran's contention 
that he incurred any additional disability or aggravation to 
an already existing disability as a result of his acute renal 
failure due to his taking of Methotrexate.

As noted above, there is no dispute in this case that the 
veteran had a prexisting disability in this case, that is, 
chronic renal failure.  Thus, the gravamen of his claim is 
that a worsening, or aggravation, of that disorder occurred 
as a result of VA medical care.  With regard to aggravation, 
we can analogize this claim to one for service connection, in 
which, under the law, a veteran is entitled to a presumption 
of aggravation of a pre-existing condition if it underwent an 
increase in severity during service.  38 U.S.C.A. § 1153; see 
Paulson v. Brown, 7 Vet.App. 466, 468 (1995). However, where 
there was merely a flare-up of the pre-existing condition, 
with no permanent increase, the presumption of aggravation is 
not applicable.  See Hunt v. Derwinski, 1 Vet.App. 292, 296 
(1991); see also Browder v. Brown, 5 Vet.App. 268, 271 
(1993).

In view of the foregoing, and mindful that neither the 
veteran, his representative, nor the Board is competent to 
make a medical determination without professional input, to 
the extent that the veteran contends that the acute renal 
failure might constitute an additional disability, or that 
his chronic renal failure might have been aggravated by the 
acute renal failure, the record is devoid of any medical 
evidence that the veteran currently suffers from acute renal 
failure, or that his chronic renal failure was in some way 
permanently aggravated by the taking of Methotrexate.

Accordingly, it is the Board's conclusion that the veteran 
has failed to present evidence sufficient to justify a belief 
by a fair and impartial individual that his claim for 
compensation under 38 U.S.C.A. § 1151 is well grounded, as 
required by 38 U.S.C.A. § 5107(a) (West 1991), and therefore, 
it is denied.  

Finally, we are cognizant of the veteran's service 
representative's request for an independent medical opinion 
based upon the complexity of the veteran's medical condition.  
While the law authorizes procurement of an advisory medical 
opinion from one or more medical experts who are not VA 
employees when warranted by the medical complexity or 
controversy involved in a pending claim, see 38 U.S.C.A. §§ 
5109, 7109; 38 C.F.R. §§ 3.328, 20.901, the need for such an 
action is not shown in the present matter.  As the veteran's 
claim is not well grounded, the evidence of record cannot be 
said to present a question of medical complexity or 
controversy warranting such a step.  


ORDER

Entitlement to benefits under 38 U.S.C.A. § 1151 for acute 
renal failure, claimed to have resulted from treatment at a 
VA medical facility, is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

